OFFICE      OF THE ATTORNEY        GENERAL       OF TEXAS
                                   AUSTIN

                                                              tb    1
Q-C.L(unc                                      I
-op(Ru
                                                   psj”   [@{“”
                                               i
      i,fVeStOCk  mzltary   comt;llss ion
      ‘a.. T. ~xaggoner  Buildif~:~
      >*ort Llvcstock        Sanitary   Comiiiseion,          page   2



        the Livestook Sanitary Co~lssion    or the If. 5.
        Depart,rent of Agriculture, nor vias he authorized
        by either the State or Cursou kgoncy to make
        this x0Oa   tO5t.


              The Laboratory of the City Eealth Department
        of Lubbock is n.ot R LaboratOry over Thich the
        LZvestock Smitary   Cazi~&saion has any jurisdio-
        tlon ard hothihg is kbom as to their teahnique
        Of   Conducting     8   mEg’S      t9St     ES   far     B&I StWXbArtii-
        sation     is concerned.
               "St is my underntanding that the Dillard
        3rothers Suiry have been suvd by the fomer         ownor
        of theso cattle and judgmnt rendered in his
        favor and according     to Judge Lillard*s   present
        lettor   those cattle   inaluding thocs which were
        fouad as reactors     to thv test will ba sold at
        auotion t0 satisfy     the judCm3nt sonm~im ab0ut
        the 225 to 24th of January.       The guestion is,
        would it be the duty of this Eepert.%ent to ro-
        quest Dr. Ja;nos to tag aud brand and certify        the
        cattle aocordicg    to the original    tesf made by
        hirP in the Lubbock City health De$artneat Labora-
        tory?"
                 sections  1 and 2 of Artids                   152Sb, Vernon*e Penal
Jade,    reada     as follows:
               *Eva. 1. It shall be th8 duty 02' the LfQ8
        Etock S.anitary Comisaion            yrovicbd      in Article
        7009 F&&.sed Civil          Statutes of 1925 to protect
        all eattlv,       homes, mles,         es3e5,     sheep,   goats,
        ho&s,   and    other   live    st~ock,  and   all    domstio
        ani~alo and Couestic fm.~ls of thin State from
        infection,       contagion     or espo:uro     to the infeo-
        tioua, contagidua and cormmiceble                  diseases en-
        usierated ih ti:is +ctioa,           to-wit:       Tut?eJrculo3i.s *
        anthrax    ,  glandorn,     infestious     abortion,      hemr-
        rhagio eepiicenia,          hoc cholera,      malt& t+ev%r,
        foot aii& l%xl';h ci1Sc?HSV, mbies and other ei.milaF
        and diss:;.iler       contagious     and infectious        dis-
        easvs of live otock recOg,nlzsd by rho veteriuary
        Jirofeesion a3 'ihfeotious          or oontafiious;       also
        rabies a&on3 canines, and ZaciPImy                   'hite diar-
        rRea otiong fowls.          L;ald Cozz~ission nay at its
        discretion       whemver it is daesmd neoessnrp               or
        advisable ales ec~~,.v In the arudication                  end
        contml       ot any dlsesae of any kind or character
Lloeotock    f.lan1tal-p CoEYmlssion, I%&3 3


     that afmot animls,           llva stock, towvls or au-
     nines    regardless     of whether said diseases are
     infectious,      contu&ious or comunioable              and rLay
     esthblish      necessary gmraritines         for said purpose.
     It da11 be the duty of the Coi~tilission to estab-
     l.I~h c;uarimtlnes m@nst          other States,         terri-
     tories and foreign couhtriea end portions                   there-
     of wbohever said Comlssion             ascertains       or is in-
     fotmd that any of said diseases exist therein,
     and to establish        qunrantines v&thin the lrtote of
     Tcxa8 on cattle,        horses, raules, asses,          nheep, goats,
     hogs, er?d othor live stook;, boLestic animals and
     dozwtia      fowls, also counties,          distrfcts,      amss,
     prenises,     lands, pastures,       lots,     ranohes tams,
     fields,    rahges, thorou&mmea , buildings,                 barns,
     3tabl8S, stock y&r&%, pens and othar places when-
     ever said Comiasion          asoer!ains      tbnt any of said
     diseasea or the agency of tmns&ssion                    thereof
     exist in any of said places or elrong any of said
     live stock, dorestio         eni2;sls or dorjestic rods,
     02 that any of said pleoeo,            live atook, do&estio
     animals or doizestia fowls are exposed to any of
     said diseases or to the @ems or agency of trans-
     aiission    of any of said dlseoses.           !;aid Comiisslon
     shall adopt rules and regulations                to be proolaiaed
     by the Wiernor of the State of Texas for the pur-
     pose of carrying out and enforcing                the provisions
     of this Act. The said Corodesion Is hereby author-
     lzed.to     control the sale ahd distribution               of vet-
     erinary biolozics.          xo provision       of this Act shall
     relate to tick eradication;            nor shall any provi-
     sion hereof       relate to scabies except those pro-
     visions     in ;;;hich scabies 13 expressly            mentioned.
     'ihm ref'erence is mde in any ,:~iection of this Aot
     to infectious,        oontayious and cortmmicnble diseases,
     the sam shall not ,be construed an having rofer-
     exe to soabies,         unless said Section specifically
      states that scabies is included.                It ia hereby
     specifically       provided that scabies eradication
     &id tick eradication         shtill be cocducted only by
      1nel;ectora OS ihe live Ztaclc Sinitary               Co:~~~~lesion
     apy..oint.cd and recognized        by said foz~~iesion lor
      said purposes, and all per&its and certificates
     for oertilylns        that cattle or sheep are free of
      scabies infaction       and exposure sb.all be issued
      only by Inspectors        appointed for said purpose,
     end percAts ar.d certificctan            for ccrtifyi,nz       that
      live stock tire free of tic:<3 aad eay~osure shall
      be issued ooly b:: Inspectors           appointed for said
      purljose.     provisions    of  t?As    with refcrenoe        to
Livestook   S%ltary   Comml66lon, Iage 4


     issuing Search wearrants shall also apply to
     scabieo i5OpeCtOXs for the purpose or dipping
     sheep or cattle under any law for eradicating
     ecabies.   Xhere cattle    ara quarantined on ao-~
     oount of being tubereuler     Pzactors ~rooecution6
     for ViOlatiOu6 thereof shall he only under the
     penal clause r0r violating     quarantines on tuber-
     cular reaotOrs and no other penal clause of tf:is
     Act sL%ll apply.    :!,hsrever the word 'person'   is
     used in thie Act the sema She11 also icclude firm
     and CorpOration6.tl
            "sec. 2. %henever it is determined by Feterin-
     ariano in the employ of the Live;Xock             3anitary
     Commission that any contaqious,          infectious    or
     communicable diacase osists ar;ong any live stook
     or dol;eetio anluals or domestic fourl6, in the
     Stat0 of Texoo, or oa any Land or pi'e;Lises or
     other places,     or that eny live stock, domcstia
     animals Or domestic fowls, preuiises or othsr places
     have been exposed or are exposed to the agency of
     tra'nsmissfon of any infectious        contagious or com-
     municable disease,      such ersosure or inf'ection        shall
     be considered a3 oontinuing until ths Live Btock
     Sanitary Co.mc&sion has ersdlcatad           the same throu~gh
     its prescribed     methods undoer authority       of lsw end
     of the rules and rcgulationa         of the ,I.lve Stock cani-
     tery Cozmlssion.       In th,e trial of any case Invol-
     ving the aoupliance or non-compllanoe of any owner
     or caretaker wit!: any provision         of law requiring
     the troat%ent,     vaccination,     dipping, dieinfeoting
     or other methods to be epplled to live stock it
     shall not be ~~rmisslble        to prove that the same
     was done br any ono exaeyt an authorized            represen-
     tative of said Commission.          The provi:jions    of thi6
     ;lectlon shall 5pply to any and all contagicua,             ln-
     fectious    end comunicable      diseases of liva st.ock,
     doseotio animls      and domestic fowls, whether said
     diseaaes.are    itentioced in this Act or not, and
     Sarld provlsiora    Shall also include sosbies inleo-
     tion and exposure aron3 cattle,          sheop,aud goats,
     ~:hen CI scabies ir.::r.autor OP said Cs:&ission Ceter-
     tines the existeaoe      of scabies infection       or erpo-
     cure thereto.”
           Artfolee   152%   and 15256 of     the Feaal Code, reads
's f0110@6:
Livestock   Sanitary   Com.i33ion,   Fage   5



           *Article    15256. Seation 1. That when au
     aooredited    re2resentativa     of’ the Livestock
     mrritarg Comi1ssio~ of ‘Iclaa or an accredited
     representative     of the United %ates Tecratary
     of Agriculture     or an aut,horized veterinarian
     tiakes an ag~lut.ination     blood test for can&*$
     Eisease of cattle     in thi3 State and furnishes
     to the ovmar of such cattle         in writin& data
     showing that a certain identiPieU aniffial or
     animals have reacted to the test and am af-
     feoted by tbe disease,       it shall bo the duty of
     the owner of such tattle within ton (10) days
     to brand each reactor or animal affected           with
     the disease on the ieft jaw with .the letter
      *IV artd place a x.etaI tag in the ear of each
     such aain;al with nunbers thereon and report
     in writing t.o tJ:e Livestock ranitary Comis-
     sion of ‘I’oxas the numbem on such tage.
           Y%eo. 2. If any r.erson shall violate    any
     of the provisions   of t.‘?is Aat, he shall be
     guilty of a &sderoeanor and, upon conviction,
     shall be fined a SUTG  not to exceed Two Fundred
     Collars  ($200) for each offense.”
           “Article   1525%. 3eotiofi 1. It ehall here-
     after be ur~lawful for any person to sell or
     otherwise dispose of any cattle for milk gur-
     poses when he knows or has mason to believe
     said cattle    are Infected with flang’s diseaee.
           *Sec. 2. If any perzon shall violate     any
     of the provislonscf   this Act, he shall be &Ltp
     of a misdemanor and, upon oonvtotion,       shall
     be fined a SUPInot iess    then Ten Collars   (::lO)
     nor more than one Ffmdred rollars    ($lCO). The
     eale of each particular    oow shall be considered
     a separate offense.”
             Under Article  15::5d; supra, no duty lo imposed
U!:oo the representative    of the Tive~tock Qnit.sry Cocxi3-
film of 'i'oxo3or an accredited     regresentativa   of the United
“tatos Xeoretery of Agriculture       or an authorized vetericarian
to brand ,each animal affected     vit.h Eanqre disease on the left
!a91 i.1th t.he lot&r   "5" acd plr3ca a n;etal tag in the oar of
csch such ani-       y%.&thmmhors thereon and report in writfng
to the l,.ivestock ranitnry ~or~is~ion of ~;exae the nurt.bers
;;t;;z:~   t&23, but such duty is irposed     upon the omer of suoh
         .
             In view of t&a fact6 stated in pour inquiry,
rm 96 reapectr?llly       advised tf;at it is the opinion of
,?,Ls.departnent that your question .mst be answered in
 I>,$ negative.    Aowever ( as the attention    of your de-
-artmsnt has been celled to existing        conditions   which
jadicate the prtaance of Eamg disease,         as ahme stated,
zte t3fnk that the above quoted statutes,        together with
other statute;     applicable   to the Livestook Sanitary Coa-
x~a6ion,    require the CO2Ld3SiOn     to nake e proper investi-
F;at,ion of such matter and if such disease exists,        t.hen
the Comisaion      should require the owners of all anl.;iala
sffcotad to comply tvfth the provisions       of Article   1525d,
6Qpra.
          Trusting that *ha foregoing       rully   answers
YQU~inquiry, we am,
                                       Yours very    truly
                                   ATTORNEY
                                          GZ?IXRALCF 2TXhS



                    23, 1940                   Ardell    \Yillf~~a
                                                        Assista,nt